DETAILED ACTION

Claims 2-21 are currently pending in the application and have been examined. Claim 1 has been cancelled. Claims 2-21 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments and amendments filed 10/15/2021, with respect to statutory type (35 U.S.C. 101) double patenting have been fully considered and are persuasive.  The Non-Final Rejection of 04/16/2021 has been withdrawn. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to an accelerated erasure coding system and method.
The claimed invention as set forth in claim 2 recites features such as:
An accelerated error-correcting code (ECC) system comprising:

a main memory; and
a non-volatile storage medium storing computer instructions that, when executed by the processing circuit, cause the processing circuit to compute at least one block of check data based on a data matrix comprising at least one block of original data and an encoding matrix comprising a plurality of factors using a thread executed on the processing circuit, the thread comprising:
a Galois Field multiplier configured to multiply at least one vector of the data matrix by a single factor of the plurality of factors of the encoding matrix to compute a plurality of Galois Field multiplier results:
a Galois Field adder configured to compute a running total of the Galois Field multiplier results; and
a sequencer configured to:
order load operations of the original data into at least one of the vector registers of the processing core;
compute the check data using the Galois Field multiplier and the Galois Field adder; and
store the computed check data from the vector registers of the processing core into a check matrix in the main memory, one row of the check matrix comprising a parity row comprising a Galois Field summation of all of the rows of the data matrix.

Muralimanohar et al. (US-20120272036), teach devices can mirror stored data or can employ erasure-coding schemes, such as those employed in the redundant array of independent disks ("RAID") technologies, to provide sufficient redundant storage to recover even from subcomponent failures. Erasure-coding redundancy often employs Reed-Solomon encoding techniques used for error-control coding of communication messages and other digital data transferred through noisy channels. Muralimanohar shows FIG. 12, a high-level diagram depicting erasure coding-based data redundancy. Muralimanohar also teaches the claimed data matrix, check matrix and encoding matrix. (Figs. 12 and 13 and discussion therein).
The prior arts of record, namely Winograd et al. (US-7350126), teach error correcting codes of any distance (including codes of distance greater than four) use only exclusive OR (XOR) operations. Any code over a finite field of characteristic two are converted into a code whose encoding and correcting algorithms involve only XORs of words (and loading and storing of the data). Thus, the implementation of the encoding and correcting algorithms is more efficient, since it uses only XORs of words--an operation which is available on almost all microprocessors. An important code, the (3, 3) code of distance four, is also described. (Abstract).
The prior arts of record, namely Kalcher et al. (Accelerating Galois Field Arithmetic for Reed-Solomon Erasure Codes in Storage Applications, Sept. 2011, IEEE, pp. 290-298) teach Reed-Solomon Erasure Codes in Storage Applications), teach Galois ﬁelds (also called ﬁnite ﬁelds) play an essential role in the areas of cryptography and coding theory. They are the foundation of various error- and erasure-correcting codes and therefore central to the design of reliable storage systems. The efﬁciency 
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the invention as a whole as set forth in claim 2. Independent claim(s) 12 recite(s) similar patentable features and claim 2. Hence, claims 2-21 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 2-21. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        10/23/2021